Citation Nr: 0830197	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increase rating for bilateral hearing loss, 
currently evaluated at   10 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim for an increased rating for the veteran's 
service-connected bilateral hearing loss is necessary prior 
to final appellate review.

The claims file reflects that the veteran is currently 
assigned a 10 percent rating evaluation for his bilateral 
hearing loss and the veteran essentially contends that the 
current evaluation assigned for his bilateral hearing loss 
does not accurately reflect the severity of that disability.  
The evidence for consideration in this case includes VA 
audiometric evaluations performed in April 2006 and February 
2007 and statements made by the veteran and his wife.  The 
Board notes that results obtained from private audiometric 
testing are not valid for evaluation purposes due to the fact 
that VA examinations follow a protocol that is mandated by 
law.  38 C.F.R. § 4.85.  However, during an informal hearing 
presentation conducted by the veteran's representative, the 
veteran and his wife both reported that that his hearing had 
worsened since his last VA examination.  Additionally, the 
veteran claimed that during a mid-2007 private examination 
the physician suggested a cochlear implant and informed him 
that his hearing had worsened.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992)  Because the veteran claims that his hearing loss has 
increased in severity since the most recent VA examination in 
February 2007, and because there appears to be some support 
for the veteran's contentions, the Board finds that a new 
examination is necessary to reach a decision on this claim.

In addition, the Board observes that the Court has recently 
provided additional guidance on the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008)  In that decision, the Court stated that for 
an increase compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or as the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  

It is not clear at this point whether the notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) provided to 
the veteran in this case satisfies the guidance provided by 
the Court in the Vazquez-Flores case.  However, since this 
case is being returned for additional evidentiary 
development, this matter can be addressed prior to final 
appellate review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent guidance 
in the case of Vazquez-Flores v. Peake in 
connection with his current claim, 
including the criteria necessary for 
entitlement to a higher evaluation for his 
disability.

2.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his hearing loss since 2006.  
If the veteran indicates that he has 
received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

3.  The veteran should be afforded an 
audiological examination to determine the 
severity of his bilateral hearing loss.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
veteran's hearing loss in detail.  A clear 
rationale for any opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review. 

When the requested development has been completed the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


